Citation Nr: 1200812	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for a ganglion cyst on the right wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

In the present case, in the Veteran's October 2007 Substantive Appeal, he indicated that he was receiving treatment from a VA physician.  Again, in November 2007, he submitted a statement that he had been treated at a VA medical center and was not satisfied with the treatment there and that he intended to seek treatment elsewhere from a specialist.  A review of the file reveals that no VA outpatient treatment records have been associated with the file. The Board acknowledges that an electronic review of the VA medical center records was done in November 2006 and that no treatment records were entered into the system at that time.  However, as the Veteran's statements regarding treatment were dated nearly a year after the electronic review, another search for treatment records must be accomplished and records must be associated with the file if there are any.  Further, these records may relate to both issues currently on appeal. 

Further, as the Veteran has indicated an intention to seek treatment outside of the VA medical center, regarding the issues on appeal, he should be sent an authorization and consent form so that VA can request those records in fulfillment of its duty to assist him. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outpatient, hospitalization, and physical therapy treatment records from the VA medical center in Miami, Florida pertaining to the Veteran's back and right wrist.  This should include all records pertaining to the back which proceeded the Veteran's back surgery in 2004, all records pertains to the Veteran's back surgery in 2004, as well as all follow-up treatment and physical therapy notes following the back surgery.  Any negative responses should be noted in the file. 

2.  Send the Veteran the appropriate authorization and consent form, notifying him that VA can request records for him from the physician he referenced in his November 2007 statement, as well as any other private physician from whom he receives treatment regarding the issues on appeal.  

3.  Upon receipt of the appropriate authorization and consent form, request records from the private treatment provider(s).  Any negative response should be noted in the file. 

4.  Thereafter, the RO should re-adjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


